       Case 1:10-cv-06950-AT-RWL Document 1044 Filed 07/20/20 Page 1 of 2




                                UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF NEW YORK

H. CRISTINA CHEN-OSTER; SHANNA
ORLICH; ALLISON GAMBA; and MARY
DE LUIS,

                       Plaintiffs,                Case No.: 10 Civ. 6950 (AT) (JCF)

v.
                                                  NOTICE OF WITHDRAWAL
GOLDMAN, SACHS & CO. and THE
GOLDMAN SACHS GROUP, INC.,

                       Defendants.


            Plaintiffs hereby give notice that Valerie Comenencia Ortiz (pro hac vice), who

previously entered her appearance on behalf of Plaintiffs, has withdrawn as counsel and no

longer represents Plaintiffs in this action.

            Plaintiffs respectfully ask this Court to withdraw Ms. Comenencia Ortiz’s appearances in

this matter, and for such further action as the Court deems appropriate.

Dated: July 20, 2020                   By:     /s Kelly M. Dermody
                                               Kelly M. Dermody

                                       Kelly M. Dermody (admitted pro hac vice)
                                       Anne B. Shaver (admitted pro hac vice)
                                       Michael Levin-Gesundheit (admitted pro hac vice)
                                       Michelle Lamy (admitted pro hac vice)
                                       LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
                                       275 Battery Street, 29th Floor
                                       San Francisco, CA 94111-3339
                                       Telephone: (415) 956-1000
                                       Facsimile: (415) 956-1008




2010604.1
       Case 1:10-cv-06950-AT-RWL Document 1044 Filed 07/20/20 Page 2 of 2




                             Rachel J. Geman
                             LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
                             250 Hudson Street, 8th Floor
                             New York, NY 10013-9592
                             Telephone: (212) 355-9500
                             Facsimile: (212) 355-9592

                             Adam T. Klein
                             Cara E. Greene
                             Melissa L. Stewart
                             Christopher M. McNerney
                             Michael C. Danna
                             Sabine Jean
                             Maya Jumper
                             OUTTEN & GOLDEN LLP
                             685 Third Avenue, 25th Floor
                             New York, NY 10017
                             Telephone: (212) 245-1000
                             Facsimile: (646) 509-2060

                             Class Counsel




2010604.1                               -2-
